DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Applicant argues that the there is no reasoning or lacks rational underpinning to include the resilient ring of KR reference in the seal of An reference.
Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the size of the energizing elements of An with those of KR to provide different biasing effect on different parts of the shaft and to combine the resilient ring of KR between the energizing element of KR and the outer side wall of the annular body of An to retain the energizing elements in the recesses and provide pressure on different parts of the seal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 11 and 13 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over An (U.S. PG Pub # 20070180987) in view of KR (KR 20070030953).

Regarding claim 1, An discloses a seal (fig 1) comprising: an annular body (106) defining an inner sidewall (inner lip of 106) and an outer sidewall (outer lip of 106) extending from a base (base of 106); and a plurality of energizing elements (112, 113) disposed within a recess between the inner and outer sidewalls (112, 113 in the recess of 106), wherein the at least two adjacent energizing elements contact the inner sidewall (112, 113 contact the inner lip of 106).  
An does not disclose wherein at least two adjacent energizing elements of the plurality of energizing elements have different unit loads as compared to one another, and further comprising a resilient ring disposed between the at least two adjacent energizing elements of the plurality of energizing elements and the outer sidewall of the annular body, wherein the resilient ring comprises a body defining a first recess adapted to receive a first energizing element of the plurality of energizing elements and a second recess adapted to receive a second energizing element of the plurality of energizing elements.  
However, KR teaches wherein at least two adjacent energizing elements of the plurality of energizing elements have different unit loads as compared to one another (first and second energizing elements have different loads due to different sizes as seen in examiner annotated fig below), and further comprising a resilient ring (as seen in examiner annotated fig  below) disposed between the at least two adjacent energizing elements of the plurality of energizing elements and the outer sidewall of the annular body (resilient ring between first and second energizing elements and 106 as seen in examiner annotated fig below), wherein the resilient ring comprises a body defining a first recess adapted to receive a first energizing element of the plurality of energizing elements and a second recess adapted to receive a second energizing element of the plurality of energizing elements (two recesses with two energizing elements as seen in examiner annotated fig below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the size of the energizing elements of An with those of KR to provide different biasing effect on different parts of the shaft and to combine the resilient ring of KR between the energizing element of KR and the outer side wall of the annular body of An to retain the energizing elements in the recesses and provide pressure on different parts of the seal.

    PNG
    media_image1.png
    589
    674
    media_image1.png
    Greyscale


Regarding claim 2, An discloses an assembly (fig 1) comprising: a housing (104) defining a bore (bore of 104); a shaft disposed within the bore (116 within the bore of 104); and a seal disposed within the bore between the housing and shaft (106 between 104 and 116), the seal comprising: an annular body (body of 106) defining an inner sidewall (inner lip of 106) and an outer sidewall (outer lip of 106) extending from a base (base of 106); and a plurality of energizing elements (112, 113) disposed within a recess between the inner and outer sidewalls (fig 1), wherein the at least two adjacent energizing elements contact the inner sidewall (112, 113 contact inner lip of 106).
An does not disclose wherein at least two adjacent energizing elements of the plurality of energizing elements have different unit loads as compared to one another, and further comprising a resilient ring disposed between the at least two adjacent energizing elements of the plurality of energizing elements and the outer sidewall of the annular body, wherein the resilient ring comprises a body defining a first recess adapted to receive a first energizing element of the plurality of energizing elements and a second recess adapted to receive a second energizing element of the plurality of energizing elements.  
However, KR teaches wherein at least two adjacent energizing elements of the plurality of energizing elements have different unit loads as compared to one another (first and second energizing elements have different loads due to different sizes as seen in examiner annotated fig below), and further comprising a resilient ring (as seen in examiner annotated fig  below) disposed between the at least two adjacent energizing elements of the plurality of energizing elements and the outer sidewall of the annular body (resilient ring between first and second energizing elements and 106 as seen in examiner annotated fig below), wherein the resilient ring comprises a body defining a first recess adapted to receive a first energizing element of the plurality of energizing elements and a second recess adapted to receive a second energizing element of the plurality of energizing elements (two recesses with two energizing elements as seen in examiner annotated fig below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the size of the energizing elements of An with those of KR to provide different biasing effect on different parts of the shaft and to combine the resilient ring of KR between the energizing element of KR and the outer side wall of the annular body of An to retain the energizing elements in the recesses and provide pressure on different parts of the seal.
 
Regarding claim 3, the combination of An and KR discloses the seal, wherein the at least two adjacent energizing elements contact the outer sidewall (An 112, 113 contact outer lip of 106).  

Regarding claim 5, the combination of An and KR discloses the seal, wherein the resilient ring is adapted to contact all of the plurality of energizing elements (as seen in examiner annotated KR fig below).  


Regarding claim 7, the combination of An and KR discloses the seal, wherein the first and second recesses are spaced apart from one another (KR - two recesses with two energizing elements are spaced apart by resilient ring).  

Regarding claim 8, the combination of An and KR discloses the seal, wherein the first and second recesses comprise different radii of curvature as compared to one another (KR - recesses have surfaces that are rounded with different radii of curvature).  

Regarding claim 9, the combination of An and KR discloses the seal, wherein the resilient ring further comprising a first retaining lip (KR lip of resilient ring) adapted to prevent axial extrusion of the energizing elements from the recess of the seal (intended use, KR structure capable of the limitation). 
 
Regarding claim 10, the combination of An and KR discloses the seal, wherein the resilient ring further comprises a second retaining lip (as seen in examiner annotated KR fig below) disposed between the at least two adjacent energizing elements (KR fig below) and adapted to prevent axial displacement of at least one of the energizing elements from the seal (intended use, KR structure capable of the limitation).  

Regarding claim 11, the combination of An and KR discloses the seal, wherein at least one of the plurality of energizing elements comprises a helical spring (An 112, 113 have helical springs).  

Regarding claim 13, the combination of An and KR discloses the seal, wherein the seal comprises a first energizing element disposed in the recess and a second energizing element disposed in the recess between the base and the first energizing element, and wherein the second energizing element has a higher unit load as compared to the first energizing element (An 112, 113 in the recess of 106, KR 16 has a higher load than 18).  

Regarding claim 14, the combination of An and KR discloses the seal, wherein the seal defines a central axis, and wherein the inner sidewall is canted relative to the central axis of the seal (An inner lip of 106 at 120 is canted). 
 
Regarding claim 15, the combination of An and KR discloses the seal, wherein the outer sidewall is generally parallel with the central axis of the seal (An outer lip is parallel to central axis of 106).  

Regarding claim 16, the combination of An and KR discloses
the seal, wherein the inner sidewall defines a first thickness at a first location and a second thickness at a second location, and wherein the first thickness is greater than the second thickness (An inner lip has first thickness at 120 and second thickness at the rest of the inner lip other than 120).  

Regarding claim 17, the combination of An and KR discloses the seal, wherein the outer sidewall defines an outer surface of the seal, and wherein the outer surface of the outer sidewall comprises a plurality of recesses extending around at least a portion of the circumference of the seal (An outer side wall of 604 has recesses between 610 and 612, fig 6 same as fig 1).  

Regarding claim 18, the combination of An and KR discloses the seal, wherein the base of the annular body defines a cutout extending from the recess, and wherein the cutout is adapted to permit greater flexure of the inner and outer sidewalls relative to one another (KR a cut out as seen in examiner annotated fig below is capable of the intended use limitation).  

Regarding claim 19, the combination of An and KR discloses the seal, wherein the annular body comprises a polymer, such as a low friction polymer, such as PTFE (An - seal made of PTFE, Para 0033).  

Regarding claim 20, An discloses an assembly (fig 1) comprising: a housing (104) defining a bore (bore of 104); a shaft disposed within the bore (116 within 104); and a seal disposed within the bore between the housing and shaft (106 between 104 and 116). 
An does not disclose wherein at least two adjacent energizing elements of the plurality of energizing elements have different unit loads as compared to one another, and further comprising a resilient ring disposed between the at least two adjacent energizing elements of the plurality of energizing elements and the outer sidewall of the annular body, wherein the resilient ring comprises a body defining a first recess adapted to receive a first energizing element of the plurality of energizing elements and a second recess adapted to receive a second energizing element of the plurality of energizing elements.  
However, KR teaches wherein at least two adjacent energizing elements of the plurality of energizing elements have different unit loads as compared to one another (16, 18 have different loads due to different sizes of the springs, fig 1) (Para 0022 teaches “ the first cavity 70 is larger than the second cavity 72 for accommodating a spring with larger spring coils than for the spring for use in the second cavity”. The larger the size of the spring with more coils, the larger the load of the spring on the seal assembly), and further comprising a resilient ring (360, fig 19) disposed between the at least two adjacent energizing elements of the plurality of energizing elements and the outer sidewall of the annular body (360 between 354, 357 and 353, fig 19), wherein the resilient ring comprises a body defining a first recess adapted to receive a first energizing element of the plurality of energizing elements and a second recess adapted to receive a second energizing element of the plurality of energizing elements (two recesses with two energizing elements).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the size of the energizing elements of An with those of KR to provide different biasing effect on different parts of the shaft and to combine the resilient ring of KR between the energizing element of KR and the outer side wall of the annular body of An to retain the energizing elements in the recesses and provide pressure on different parts of the seal.
An does not disclose wherein the assembly has a Low Temperature Leakage Rate less than 0.0005 lbm/hr at a runout of 0.025 in and a High Temperature Leakage Rate less than 1 lbm/day at a runout of 0.05 in.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for leakage rate limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide an efficient less leakage sealing system with fluid tight assembly of springs and the seal.  In re Aller, 105 USPQ 233. 

Regarding claim 21, the combination of An and KR discloses the seal, wherein resilient ring has a generally linear cross- sectional profile (cross-sectional profile of resilient ring of KR is generally linear). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of KR and in further view of Balsells (U.S. PG Pub # 20060022414).

Regarding claim 12, the combination of An and KR discloses the seal.
An does not disclose wherein at least one of the plurality of energizing elements comprises a U-shaped spring.  
However, Balsells teaches wherein at least one of the plurality of energizing elements comprises a U-shaped spring (482, fig 29 has U-shape spring).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the shape of the spring of An with those of Balsells to provide a concentrated biasing effect on specific parts of the shaft.


    PNG
    media_image1.png
    589
    674
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675